Exhibit 10.1

 

Avid Technology, Inc.

Amended and Restated 2005 Stock Incentive Plan

1. Purpose

The purpose of this Amended and Restated 2005 Stock Incentive Plan (the “Plan”)
of Avid Technology, Inc., a Delaware corporation (the “Company”), is to advance
the interests of the Company’s stockholders by enhancing the Company’s ability
to attract, retain and motivate persons who are expected to make important
contributions to the Company and by providing such persons with equity ownership
opportunities and performance-based incentives that are intended to better align
their interests with those of the Company’s stockholders. Except where the
context otherwise requires, the term “Company” shall include any of the
Company’s present or future parent or subsidiary corporations as defined in
Sections 424(e) or (f) of the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder (the “Code”) and any other business venture
(including, without limitation, joint venture or limited liability company) in
which the Company has a controlling interest, as determined by the Board of
Directors of the Company (the “Board”).

2. Eligibility

All of the Company’s employees, officers, directors, consultants and advisors
are eligible to receive options, stock appreciation rights (“SARs”), restricted
stock, restricted stock units and other stock-based awards (each, an “Award”)
under the Plan. Each person who receives an Award under the Plan is deemed a
“Participant.”

3. Administration and Delegation

(a) Administration by Board of Directors. The Plan will be administered by the
Board. The Board shall have authority to grant Awards and to adopt, amend and
repeal such administrative rules, guidelines and practices relating to the Plan
as it shall deem advisable. The Board may construe and interpret the terms of
the Plan and any Award agreements entered into under the Plan. The Board may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem expedient to
carry the Plan into effect and it shall be the sole and final judge of such
expediency. All decisions by the Board shall be made in the Board’s sole
discretion and shall be final and binding on all persons having or claiming any
interest in the Plan or in any Award. No director or person acting pursuant to
the authority delegated by the Board shall be liable for any action or
determination relating to or under the Plan made in good faith.

(b) Appointment of Committees. To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean the Board or a Committee of the Board or the
officers referred to in Section 3(c) to the extent that the Board’s powers or
authority under the Plan have been delegated to such Committee or officers.

 

--------------------------------------------------------------------------------

(c) Delegation to Officers. To the extent permitted by applicable law, the Board
may delegate to one or more officers of the Company the power to grant Awards
(subject to any limitations under the Plan) to employees or officers of the
Company or any of its present or future subsidiary corporations and to exercise
such other powers under the Plan as the Board may determine, provided that the
Board shall fix the terms of the Awards to be granted by such officers
(including the exercise price of such Awards, which may include a formula by
which the exercise price will be determined) and the maximum number of shares
subject to Awards that the officers may grant; provided further, however, that
no officer shall be authorized to grant Awards to any “executive officer” of the
Company (as defined by Rule 3b-7 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) or to any “officer” of the Company (as defined by
Rule 16a-1 under the Exchange Act). Notwithstanding the above, the Board may not
delegate to one or more officers of the Company the power to grant restricted
stock to employees of the Company or any of its present or future subsidiary
corporations unless explicitly permitted by applicable law.

4. Stock Available for Awards

(a) Number of Shares; Share Counting.

(1) Authorized Number of Shares. Subject to adjustment under Section 10, Awards
may be made under the Plan for up to (A) 8,000,000 shares of common stock, $.01
par value per share, of the Company (the “Common Stock”) plus (B) such
additional number of shares of Common Stock (up to 1,718,000 shares) as is equal
to the sum of (x) the number of shares of Common Stock reserved for issuance
under the Company’s 1993 Director Stock Option Plan, 1998 Stock Option Plan,
Amended and Restated 1999 Stock Option Plan and the 2002 Midiman Stock
Option/Stock Issuance Plan, (the “Existing Plans”) that remain available for
grant under the Existing Plans immediately prior to the Effective Date (as
defined in Section 12(c)) and (y) the number of shares of Common Stock subject
to awards granted under the Existing Plans which awards expire, terminate or are
otherwise surrendered, canceled, forfeited or repurchased by the Company at
their original issuance price pursuant to a contractual repurchase right
(subject, however, in the case of Incentive Stock Options (as defined in Section
5(b)) to any limitations of the Code). Shares issued under the Plan may consist
in whole or in part of authorized but unissued shares or treasury shares.

(2) Share Counting. For purposes of counting the number of shares available for
the grant of Awards under the Plan,

(i) all shares of Common Stock covered by independent SARs shall be counted
against the number of shares available for the grant of Awards; provided,
however, that independent SARs that may be settled in cash only shall not be so
counted;

(ii) if any Award (A) expires or is terminated, surrendered or canceled without
having been fully exercised or is forfeited in whole or in part (including as
the result of shares of Common Stock subject to such Award being repurchased by
the Company at the original issuance price pursuant to a contractual repurchase
right) or (B) results in any Common Stock not being issued (including as a
result of an independent SAR that was settleable either in cash or in stock
actually being settled in cash), the unused Common Stock covered by such Award
shall again be available for the grant of Awards; provided, however, in the case
of Incentive Stock Options, the foregoing shall be subject to applicable
limitations under the Code; and

 

2

 



 

--------------------------------------------------------------------------------

provided further, in the case of independent SARs, that the full number of
shares subject to any stock-settled SAR shall be counted against the shares
available under the Plan regardless of the number of shares actually used to
settle such SAR upon exercise;

(iii) shares of Common Stock tendered to the Company by a Participant to (A)
purchase shares of Common Stock upon the exercise of an Award or (B) satisfy tax
withholding obligations (including shares retained from the Award creating the
tax obligation) shall not be added back to the number of shares available for
the future grant of Awards; and

(iv) shares of Common Stock repurchased by the Company on the open market using
the proceeds from the exercise of an Award shall not increase the number of
shares available for future grant of Awards.

(b) Sub-limits.

(1)  Section 162(m) Per-Participant Limit. Subject to adjustment under Section
10, the maximum number of shares of Common Stock with respect to which Awards
may be granted to any Participant under the Plan shall be 1,000,000 per calendar
year. For purposes of the foregoing limit, the combination of an Option in
tandem with a SAR (as each is hereafter defined) shall be treated as a single
Award. The per-Participant limit described in this Section 4(b)(1) shall be
construed and applied consistently with Section 162(m) of the Code or any
successor provision thereto, and the regulations thereunder (“Section 162(m)”).

(2) Limits on Awards other than Options and SARS. The maximum number of shares
with respect to which Awards other than Options and SARS may be granted shall be
2,000,000.

5. Stock Options

(a) General. The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable. An Option that is not intended to be an Incentive Stock
Option shall be designated a “Nonstatutory Stock Option.”

(b) Incentive Stock Options. An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of Avid Technology, Inc., any
of Avid Technology, Inc.’s present or future parent or subsidiary corporations
as defined in Sections 424(e) or (f) of the Code, and any other entities the
employees of which are eligible to receive Incentive Stock Options under the
Code, and shall be subject to and shall be construed consistently with the
requirements of Section 422 of the Code. The Company shall have no liability to
a Participant, or any other party, if an Option (or any part thereof) that is
intended to be an Incentive Stock Option is not an Incentive Stock Option or for
any action taken by the Board, including without limitation the conversion of an
Incentive Stock Option to a Nonstatutory Stock Option.

(c) Exercise Price. The Board shall establish the exercise price of each Option
and specify such exercise price in the applicable option agreement; provided,
however, that the exercise price shall not be less than 100% of the Fair Market
Value (as defined in Section 5(h)(3)) at the time the Option is granted. Should

 

3

 



 

--------------------------------------------------------------------------------

the Board approve the grant of an Option with an exercise price to be determined
on a future date, the exercise price shall not be less than 100% of the Fair
Market Value on such future date.

(d) Limitation on Repricing. Unless such action is approved by the Company’s
stockholders: (1) no outstanding Option granted under the Plan may be amended to
provide an exercise price per share that is lower than the then-current exercise
price per share of such outstanding Option (other than adjustments pursuant to
Section 10) and (2) the Board may not cancel any outstanding option and grant in
substitution therefore new Awards under the Plan covering the same or a
different number of shares of Common Stock and having an exercise price per
share lower than the then-current exercise price per share of the cancelled
option.

(e) No Reload Rights. No Option granted under the Plan shall contain any
provision entitling the optionee to the automatic grant of additional Options in
connection with any exercise of the original Option.

(f) Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement; provided, however, that, following the Effective Date, no
Option will be granted for a term in excess of seven years.

(g) Exercise of Option. Options may be exercised by delivery to the Company of a
written notice of exercise signed by the proper person or by any other form of
notice (including electronic notice) approved by the Board together with payment
in full as specified in Section 5(h) for the number of shares for which the
Option is exercised. Shares of Common Stock subject to the Option will be
delivered by the Company following exercise as soon as practicable.

(h) Payment Upon Exercise. Common Stock purchased upon the exercise of an Option
granted under the Plan shall be paid for as follows:

(1) in cash or by check, payable to the order of the Company;

(2) except as the Board may otherwise provide in an option agreement, by
(i) delivery of an irrevocable and unconditional undertaking by a creditworthy
broker to deliver promptly to the Company sufficient funds to pay the exercise
price and any required tax withholding or (ii) delivery by the Participant to
the Company of a copy of irrevocable and unconditional instructions to a
creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price and any required tax withholding;

(3) when the Common Stock is registered under the Securities Exchange Act of
1934 (the “Exchange Act”), by delivery of shares of Common Stock owned by the
Participant valued at their Fair Market Value (as defined in this subsection),
provided (i) such method of payment is then permitted under applicable law, (ii)
such Common Stock, if acquired directly from the Company, was owned by the
Participant for such minimum period of time, if any, as may be established by
the Board in its discretion and (iii) such Common Stock is not subject to any
repurchase, forfeiture, unfulfilled vesting or other similar requirements. “Fair
Market Value” of a share of Common Stock, as of any date, for purposes of the
Plan will be determined as follows: (i) if the Common Stock trades on a national
securities exchange, the closing sale price (for the primary trading session) on
the date of determination; (ii) if the Common Stock does not trade on any such
exchange, the

 

4

 



 

--------------------------------------------------------------------------------

average of the closing bid and asked prices as reported by an authorized OTCBB
market data vendor as listed on the OTCBB website (otcbb.com) on the date of
determination; or (iii) if the Common Stock is not publicly traded, the Board
will determine the Fair Market Value for purposes of the Plan using any measure
of value it determines to be appropriate (including relying on appraisals) in a
manner consistent with the valuation principles under Code Section 409A, except
as the Board or Committee may expressly determine otherwise. For any date that
is not a trading day, the Fair Market Value of a share of Common Stock for such
date will be determined by using the closing sale price or average of the bid
and asked prices, as appropriate, for the immediately preceding trading day and
with the timing in clauses (i) through (iii) above adjusted accordingly. The
Board may substitute a particular time of day or other measure of “closing sale
price” or “bid and asked prices” if appropriate because of exchange or market
procedures or may, it its sole discretion, use weighted averages either on a
daily basis or such longer period as complies with Code Section 409A. The Board
has sole discretion to determine the Fair Market Value for purposes of this
Plan, and all Awards are conditioned on the Participant’s agreement that the
Board’s determination is conclusive and binding even though others might make a
different determination;

(4) to the extent permitted by applicable law and by the Board, by payment of
such other lawful consideration as the Board may determine; or

(5) by any combination of the above permitted forms of payment.

(i) Substitute Options. In connection with a merger or consolidation of an
entity with the Company or the acquisition by the Company of property or stock
of an entity, the Board may grant Options in substitution for any options or
other stock or stock-based awards granted by such entity or an affiliate
thereof. Substitute Options may be granted on such terms as the Board deems
appropriate in the circumstances, notwithstanding any limitations on Options
contained in the other sections of this Section 5 or in Section 2.

6. Director Awards

(a) Initial Grant. Upon the commencement of service on the Board by any
individual who is an “Outside Director” (as defined in this subsection), the
Company shall grant to such person (1) a Nonstatutory Stock Option to purchase
up to 15,000 shares of Common Stock (subject to adjustment under Section 10),
(2) a Restricted Stock Award (as defined in Section 8(a)) that entitles such
member to receive up to 7,500 shares of Common Stock (subject to adjustment
under Section 10) or (3) a combination of a Nonstatutory Stock Option and a
Restricted Stock Award, provided that the sum of (i) the number of shares of
Common Stock that such member is entitled to purchase pursuant to the
Nonstatutory Stock Option plus (ii) two multiplied by the number of shares of
Common Stock that such member is entitled to receive pursuant to the Restricted
Stock Award does not exceed 15,000 (subject to adjustment under Section 10). An
“Outside Director” is a member of the Board who is not then (i) an employee of
the Company or any subsidiary of the Company, (ii) the beneficial owner of 10%
or more of the outstanding Common Stock of the Company (a “Significant
Stockholder”) or (iii) a stockholder, member or partner of a Significant
Stockholder.

(b) Annual Grant. On the date of each annual meeting of stockholders of the
Company, the Company shall grant to each Outside Director who (1) has served as
a director of the Company for at least six months prior to such annual meeting
and (2) is serving as a director of the Company immediately following such
annual

 

5

 



 

--------------------------------------------------------------------------------

meeting, (i) a Nonstatutory Stock Option to purchase up to 15,000 shares of
Common Stock (subject to adjustment under Section 10), (ii) a Restricted Stock
Award that entitles such member to receive up to 7,500 shares of Common Stock
(subject to adjustment under Section 10) or (iii) a combination of a
Nonstatutory Stock Option and a Restricted Stock Award, provided that the sum of
(A) the number of shares of Common Stock that such member is entitled to
purchase pursuant to the Nonstatutory Stock Option plus (B) two multiplied by
the number of shares of Common Stock that such member is entitled to receive
pursuant to the Restricted Stock Award does not exceed 15,000 (subject to
adjustment under Section 10).

(c) Terms of Director Options. Options granted under this Section 6 shall:

 

(1) have an exercise price equal to Fair Market Value on the date of grant;

(2) vest in full on the First Anniversary (as defined in Section 6(f)) of the
date of grant provided that the individual is serving on the Board on such date,
provided that no additional vesting shall take place after the Participant
ceases to serve as a director and further provided that the Board may provide
for accelerated vesting in the case of: (i) death or disability of the
Participant; (ii) attainment of mandatory retirement age or retirement following
at least seven years of service; (iii) a merger, consolidation, sale,
reorganization, recapitalization, or change in control of the Company; or (iv)
any other nonrecurring significant event affecting the Company, a Participant or
the Plan;

 

(3) expire on the earlier of:

(i) ten years from the date of grant or three months following cessation of
service on the Board, if such Option was granted on or before the Effective
Date; or

(ii) seven years from the date of grant or twelve months following cessation of
service on the Board, if such Option was granted after the Effective Date; and

 

(4) contain such other terms and conditions as the Board shall determine.

(d) Limitations on Restricted Stock Vesting.

(1) Except as set forth in Section 6(d)(2) below, Restricted Stock Awards (as
defined in Section 8(a)) granted pursuant to this Section 6 shall not vest prior
to the First Anniversary of the date of grant.

(2) The Board may, in its discretion, either at the time a Restricted Stock
Award is made or at any time thereafter, waive its right to repurchase shares of
Common Stock (or waive the forfeiture thereof) or remove or modify any part or
all of the restrictions applicable to the Restricted Stock Award, provided that
the Board may only exercise such rights in extraordinary circumstances which
shall include, without limitation, death or disability of the Participant;
attainment of mandatory retirement age or retirement following at least seven
years of service; a merger, consolidation, sale, reorganization,
recapitalization, or change in control of the Company; or any other nonrecurring
significant event affecting the Company, a Participant or the Plan.

 

6

 



 

--------------------------------------------------------------------------------

(e) Limitations on Awards to Outside Directors. Outside Directors may only be
granted Awards under the Plan pursuant to, and subject to the limitations set
forth in, this Section 6 of the Plan.

(f) Annual Meetings. For Awards granted on the date of an annual meeting of
stockholders of the Company pursuant to this Section 6: the term “First
Anniversary” shall mean the earlier of (1) the first anniversary of the date of
grant or (2) the business day prior to the date of the next annual meeting of
stockholders of the Company to be held after the date of grant.

7. Stock Appreciation Rights

(a) General. A SAR is an Award entitling the holder, upon exercise, to receive
an amount in Common Stock determined in whole or in part by reference to
appreciation, from and after the date of grant, in the Fair Market Value of a
share of Common Stock. SARs may be based solely on appreciation in the Fair
Market Value of Common Stock or on a comparison of such appreciation with some
other measure of market growth such as (but not limited to) appreciation in a
recognized market index. The date as of which such appreciation or other measure
is determined shall be the exercise date unless another date is specified by the
Board in the SAR Award.

(b) Grants. SARs may be granted in tandem with, or independently of, Options
granted under the Plan.

(1) Tandem Awards. When SARs are expressly granted in tandem with Options, (i)
the SAR will be exercisable only at such time or times, and to the extent, that
the related Option is exercisable (except to the extent designated by the Board
in connection with a Reorganization Event) and will be exercisable in accordance
with the procedure required for exercise of the related Option; (ii) the SAR
will terminate and no longer be exercisable upon the termination or exercise of
the related Option, except to the extent designated by the Board in connection
with a Reorganization Event and except that a SAR granted with respect to less
than the full number of shares covered by an Option will not be reduced until
the number of shares as to which the related Option has been exercised or has
terminated exceeds the number of shares not covered by the SAR; (iii) the Option
will terminate and no longer be exercisable upon the exercise of the related
SAR; and (iv) the SAR will be transferable only with the related Option.

(2) Independent SARs. A SAR not expressly granted in tandem with an Option will
become exercisable at such time or times, and on such conditions, as the Board
may specify in the SAR Award.

(c) Exercise Price. The Board shall establish the exercise price of each SAR and
specify such price in the applicable SAR agreement. The exercise price shall not
be less than 100% of the Fair Market Value on the date the SAR is granted;
provided that if the Board approves the grant of a SAR with an exercise price to
be determined on a future date, the exercise price shall not be less than 100%
of the Fair Market Value on such future date.

(d) Duration of SARs. Each SAR shall be exercisable at such times and subject to
such terms and conditions as the Board may specify in the applicable SAR
agreement; provided, however, that, following the Effective Date, no SAR will be
granted for a term in excess of seven years.

 

7

 



 

--------------------------------------------------------------------------------

(e) Exercise of SARs. SARs may be exercised by delivery to the Company of a
written notice of exercise signed by the proper person or by any other form of
notice (including electronic notice) approved by the Board, together with any
other documents required by the Board.

(f) Limitation on Repricing. Unless such action is approved by the Company’s
stockholders: (1) no outstanding SAR granted under the Plan may be amended to
provide a exercise price per share that is lower than the then-current exercise
price per share of such outstanding SAR (other than adjustments pursuant to
Section 10) and (2) the Board may not cancel any outstanding SAR (whether or not
granted under the Plan) and grant in substitution therefor new Awards under the
Plan covering the same or a different number of shares of Common Stock and
having a exercise price per share lower than the then-current exercise price per
share of the cancelled SAR.

8. Restricted Stock; Restricted Stock Units

(a) General. The Board may grant Awards entitling recipients to acquire shares
of Common Stock (“Restricted Stock”), subject to the right of the Company to
repurchase all or part of such shares at their issue price or other stated or
formula price (or to require forfeiture of such shares if issued at no cost)
from the recipient in the event that conditions specified by the Board in the
applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award. Instead
of granting Awards for Restricted Stock, the Board may grant Awards entitling
the recipient to receive shares of Common Stock or cash to be delivered at the
time such Award vests (“Restricted Stock Units”) (Restricted Stock and
Restricted Stock Units are each referred to herein as a “Restricted Stock
Award”).

(b) Limitations on Vesting.

(1) Restricted Stock Awards that vest solely based on the passage of time shall
not vest prior to the first anniversary of the date of grant. This subsection
(b)(1) shall not apply to Performance Awards granted pursuant to Section 11(i).

(2) Notwithstanding any other provision of this Plan, the Board may, in its
discretion, either at the time a Restricted Stock Award is made or at any time
thereafter, waive its right to repurchase shares of Common Stock (or waive the
forfeiture thereof) or remove or modify any part or all of the restrictions
applicable to the Restricted Stock Award, provided that the Board may only
exercise such rights in extraordinary circumstances which shall include, without
limitation, death or disability of the Participant; estate planning needs of the
Participant; a merger, consolidation, sale, reorganization, recapitalization, or
change in control of the Company; or any other nonrecurring significant event
affecting the Company, a Participant or the Plan.

(c) Terms and Conditions. The Board shall determine the terms and conditions of
any such Restricted Stock Award, including the conditions for repurchase (or
forfeiture) and the issue price, if any.

 

8

 



 

--------------------------------------------------------------------------------

(d) Additional Provisions Relating to Restricted Stock.

(1) Stock Certificates. The Company may require that any stock certificates
issued in respect of Restricted Stock shall be deposited in escrow by the
Participant, together with a stock power endorsed in blank, with the Company (or
its designee). At the expiration of the applicable restriction periods, the
Company (or such designee) shall deliver the certificates no longer subject to
such restrictions to the Participant or if the Participant has died, to the
beneficiary designated, in a manner determined by the Board, by a Participant to
receive amounts due or exercise rights of the Participant in the event of the
Participant’s death (the “Designated Beneficiary”). In the absence of an
effective designation by a Participant, “Designated Beneficiary” shall mean the
Participant’s estate.

(2) Dividends. Participants holding shares of Restricted Stock will be entitled
to all ordinary cash dividends paid with respect to such shares, unless
otherwise provided by the Board. Unless otherwise provided by the Board, if any
dividends or distributions are paid in shares, or consist of a dividend or
distribution to holders of Common Stock other than an ordinary cash dividend,
the shares, cash or other property will be subject to the same restrictions on
transferability and forfeitability as the shares of Restricted Stock with
respect to which they were paid. Each dividend payment will be made no later
than the end of the calendar year in which the dividends are paid to
shareholders of that class of stock or, if later, the 15th day of the third
month following the date the dividends are paid to shareholders of that class of
stock.

(e) Additional Provisions Relating to Restricted Stock Units.

(1) Settlement. Upon the vesting of and/or lapsing of any other restrictions
(i.e., settlement) with respect to each Restricted Stock Unit, the Participant
shall be entitled to receive from the Company one share of Common Stock or an
amount of cash equal to the Fair Market Value of one share of Common Stock, as
provided in the applicable Award agreement. The Board may, in its discretion,
provide that settlement of Restricted Stock Units shall be deferred, on a
mandatory basis or at the election of the Participant.

(2) Voting Rights. A Participant shall have no voting rights with respect to any
Restricted Stock Units.

(3) Dividend Equivalents. To the extent provided by the Board, in its sole
discretion, a grant of Restricted Stock Units may provide Participants with the
right to receive an amount equal to any dividends or other distributions
declared and paid on an equal number of outstanding shares of Common Stock
(“Dividend Equivalents”). Dividend Equivalents may be paid currently or credited
to an account for the Participants, may be settled in cash and/or shares of
Common Stock and may be subject to the same restrictions on transfer and
forfeitability as the Restricted Stock Units with respect to which paid, as
determined by the Board in its sole discretion, subject in each case to such
terms and conditions as the Board shall establish, in each case to be set forth
in the applicable Award agreement.

9. Other Stock-Based Awards

(a) General. Other Awards of shares of Common Stock, and other Awards that are
valued in whole or in part by reference to, or are otherwise based on, shares of
Common Stock or other property, may be granted hereunder to Participants (“Other
Stock-Based Awards”), including without limitation Awards entitling recipients
to receive shares of Common Stock to be delivered in the future. Such Other
Stock-Based Awards

 

9

 



 

--------------------------------------------------------------------------------

shall also be available as a form of payment in the settlement of other Awards
granted under the Plan or as payment in lieu of compensation to which a
Participant is otherwise entitled. Other Stock-Based Awards may be paid in
shares of Common Stock or cash, as the Board shall determine.

(b) Terms and Conditions. Subject to the provisions of the Plan, the Board shall
determine the terms and conditions of each Other Stock-Based Awards, including
any purchase price applicable thereto.

(c) Limitations on Vesting.

(1) Other Stock-Based Awards shall not vest prior to the first anniversary of
the date of grant. This subsection (c)(1) shall not apply to Other Stock-Based
Awards granted pursuant to Section 11(i).

(2) Notwithstanding any other provision of this Plan, the Board may, in its
discretion, either at the time an Other Stock-Based Award is made or at any time
thereafter, remove or modify any part or all of the restrictions applicable to
the Other Stock-Based Award, provided that the Board may only exercise such
rights in extraordinary circumstances which shall include, without limitation,
death or disability of the Participant;, estate planning needs of the
Participant; a merger, consolidation, sale, reorganization, recapitalization, or
change in control of the Company; or any other nonrecurring significant event
affecting the Company, a Participant or the Plan.

10. Adjustments for Changes in Common Stock and Certain Other Events

(a) Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
dividend or distribution to holders of Common Stock other than an ordinary cash
dividend, (1) the number and class of securities available under this Plan, (2)
the sub-limits in Section 4(b) and share counting rules set forth in Section
4(a)(2), (3) each Award limit under Section 6, (4) the number and class of
securities and exercise price per share of each outstanding Option, (5) the
share- and per-share provisions and the exercise price of each SAR, (6) the
number of shares subject to and the repurchase price per share subject to each
outstanding Restricted Stock Award and (7) the share- and per-share-related
provisions and the purchase price, if any, of each outstanding Other Stock-Based
Award, shall be equitably adjusted by the Company (or substituted Awards may be
made, if applicable) in the manner determined by the Board. Without limiting the
generality of the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to an outstanding Option are adjusted as of the date of
the distribution of the dividend (rather than as of the record date for such
dividend), then an optionee who exercises an Option between the record date and
the distribution date for such stock dividend shall be entitled to receive, on
the distribution date, the stock dividend with respect to the shares of Common
Stock acquired upon such Option exercise, notwithstanding the fact that such
shares were not outstanding as of the close of business on the record date for
such stock dividend.

 

10

 



 

--------------------------------------------------------------------------------

(b) Reorganization Events.

(1) Definition. A “Reorganization Event” shall mean: (i) any merger or
consolidation of the Company with or into another entity as a result of which
all of the Common Stock of the Company is converted into or exchanged for the
right to receive cash, securities or other property or is cancelled, (ii) any
exchange of all of the Common Stock of the Company for cash, securities or other
property pursuant to a share exchange transaction or (iii) any liquidation or
dissolution of the Company.

(2) Consequences of a Reorganization Event on Awards Other than Awards of
Restricted Stock. In connection with a Reorganization Event, the Board may take
any one or more of the following actions as to all or any (or any portion of)
outstanding Awards other than Awards of Restricted Stock on such terms as the
Board determines: (i) provide that Awards shall be assumed, or substantially
equivalent Awards shall be substituted, by the acquiring or succeeding
corporation (or an affiliate thereof), (ii) upon written notice to a
Participant, provide that the Participant’s unexercised Awards will terminate
immediately prior to the consummation of such Reorganization Event unless
exercised by the Participant within a specified period following the date of
such notice, (iii) provide that outstanding Awards shall become exercisable,
realizable or deliverable, or restrictions applicable to an Award shall lapse,
in whole or in part prior to or upon such Reorganization Event, (iv) in the
event of a Reorganization Event under the terms of which holders of Common Stock
will receive upon consummation thereof a cash payment for each share surrendered
in the Reorganization Event (the “Acquisition Price”), make or provide for a
cash payment to a Participant equal to the excess, if any, of (A) the
Acquisition Price times the number of shares of Common Stock subject to the
Participant’s Awards (to the extent the exercise price does not exceed the
Acquisition Price) over (B) the aggregate exercise price of all such outstanding
Awards and any applicable tax withholdings, in exchange for the termination of
such Awards, (v) provide that, in connection with a liquidation or dissolution
of the Company, Awards shall convert into the right to receive liquidation
proceeds (if applicable, net of the exercise price thereof and any applicable
tax withholdings) and (vi) any combination of the foregoing. In taking any of
the actions permitted under this Section 10(b), the Board shall not be obligated
by the Plan to treat all Awards, all Awards held by a Participant, or all Awards
of the same type, identically.

For purposes of clause (i) above, an Option shall be considered assumed if,
following consummation of the Reorganization Event, the Option confers the right
to purchase, for each share of Common Stock subject to the Option immediately
prior to the consummation of the Reorganization Event, the consideration
(whether cash, securities or other property) received as a result of the
Reorganization Event by holders of Common Stock for each share of Common Stock
held immediately prior to the consummation of the Reorganization Event (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares of Common Stock);
provided, however, that if the consideration received as a result of the
Reorganization Event is not solely common stock of the acquiring or succeeding
corporation (or an affiliate thereof), the Company may, with the consent of the
acquiring or succeeding corporation, provide for the consideration to be
received upon the exercise of Options to consist solely of common stock of the
acquiring or succeeding corporation (or an affiliate thereof) equivalent in
value (as determined by the Board) to the per share consideration received by
holders of outstanding shares of Common Stock as a result of the Reorganization
Event.

 

11

 



 

--------------------------------------------------------------------------------

(3) Consequences of a Reorganization Event on Awards of Restricted Stock . Upon
the occurrence of a Reorganization Event other than a liquidation or dissolution
of the Company, the repurchase and other rights of the Company under each
outstanding Award of Restricted Stock shall inure to the benefit of the
Company’s successor and shall, unless the Board determines otherwise, apply to
the cash, securities or other property which the Common Stock was converted into
or exchanged for pursuant to such Reorganization Event in the same manner and to
the same extent as they applied to the Common Stock subject to such Award of
Restricted Stock. Upon the occurrence of a Reorganization Event involving the
liquidation or dissolution of the Company, except to the extent specifically
provided to the contrary in the instrument evidencing any Award of Restricted
Stock or any other agreement between a Participant and the Company, all
restrictions and conditions on all Awards of Restricted Stock then outstanding
shall automatically be deemed terminated or satisfied.

11. General Provisions Applicable to Awards

(a) Transferability of Awards. Awards shall not be sold, assigned, transferred,
pledged or otherwise encumbered by the person to whom they are granted, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution or, other than in the case of an Incentive Stock Option, pursuant
to a qualified domestic relations order, and, during the life of the
Participant, shall be exercisable only by the Participant; provided, however,
that the Board may permit or provide in an Award for the gratuitous transfer of
the Award by the Participant to or for the benefit of any immediate family
member, family trust or other entity established for the benefit of the
Participant and/or an immediate family member if, with respect to such proposed
transferee, the Company would be eligible to use a Form S-8 for the registration
of the sale of the Common Stock subject to such Award under the Securities Act
of 1933, as amended; provided, further, that the Company shall not be required
to recognize any such transfer until such time as the Participant and such
permitted transferee shall, as a condition to such transfer, deliver to the
Company a written instrument in form and substance satisfactory to the Company
confirming that such transferee shall be bound by all of the terms and
conditions of the Award. References to a Participant, to the extent relevant in
the context, shall include references to authorized transferees.

(b) Documentation. Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine. Each Award may contain
terms and conditions in addition to those set forth in the Plan.

(c) Board Discretion. Except as otherwise provided by the Plan, each Award may
be made alone or in addition or in relation to any other Award. The terms of
each Award need not be identical, and the Board need not treat Participants
uniformly.

(d) Termination of Status. Subject to any other limitations applicable to Awards
contained herein, the Board shall determine the effect on an Award of the
disability, death, termination or other cessation of employment, authorized
leave of absence or other change in the employment or other status of a
Participant and the extent to which, and the period during which, the
Participant, or the Participant’s legal representative, conservator, guardian or
Designated Beneficiary, may exercise rights under the Award.

(e) Withholding. Each Participant must satisfy all applicable federal, state,
and local or other income and employment withholding obligations before the
Company will deliver stock certificates or otherwise

 

12

 



 

--------------------------------------------------------------------------------

recognize ownership of Common Stock under an Award. The Company may decide to
satisfy the withholding obligations through additional withholding on salary or
wages. If the Company elects not to or cannot withhold from other compensation,
the Participant must pay the Company the full amount, if any, required for
withholding or have a broker tender to the Company cash equal to the withholding
obligations. Payment of withholding obligations is due before the Company will
issue any shares on exercise or release from forfeiture of an Award or, if the
Company so requires, at the time of payment of the exercise price. If provided
for in an Award or approved by the Board in its sole discretion, a Participant
may satisfy tax obligations in whole or in part by delivery of shares of Common
Stock, including shares retained from the Award creating the tax obligation,
valued at their Fair Market Value; provided, however, that except as otherwise
provided by the Board, such withholding may not exceed the Company’s minimum
statutory withholding obligations (based on applicable minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes).
Shares surrendered to satisfy tax withholding requirements cannot be subject to
any repurchase, forfeiture, unfulfilled vesting or other similar requirements.

(f) Amendment of Award. Except as otherwise provided in Section 5(d) and 7(f)
with respect to repricings, Sections 6(d), 8(b) and 9(c) with respect to the
vesting of Restricted Stock Awards and other Stock-Based Awards, Section 11(i)
with respect to Performance Awards or Section 12(d) with respect to actions
requiring shareholder approval, the Board may amend, modify or terminate any
outstanding Award, including but not limited to, substituting therefor another
Award of the same or a different type, changing the date of exercise or
realization, and converting an Incentive Stock Option to a Nonstatutory Stock
Option. The Participant’s consent to such action shall be required unless (1)
the Board determines that the action, taking into account any related action,
would not materially and adversely affect the Participant’s rights under the
Plan or (2) the change is permitted under Section 10 hereof.

(g) Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously delivered under the Plan until (1) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (2) in the opinion of the Company’s counsel, all other legal matters in
connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (3) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.

(h) Acceleration. Except as otherwise provided in Sections 6(c), 6(d), 8(b) and
9(c), the Board may at any time provide that any Award shall become immediately
exercisable in full or in part, free of some or all restrictions or conditions,
or otherwise realizable in full or in part, as the case may be.

(i) Performance Awards.

(1) Grants. Restricted Stock Awards and Other Stock-Based Awards under the Plan
may be made subject to the achievement of performance goals pursuant to this
Section 11(i) (“Performance Awards”), subject to the limits in Section 4(b) on
shares covered by such grants.

 

13

 



 

--------------------------------------------------------------------------------

(2) Committee. Grants of Performance Awards to any Covered Employee (as defined
in this subsection) intended to qualify as “performance-based compensation”
under Section 162(m) (“Performance-Based Compensation”) shall only be made by a
Committee (or subcommittee of a Committee) comprised solely of two or more
directors eligible to serve on a committee making Awards qualifying as
“performance-based compensation” under Section 162(m). In the case of such
Awards granted to Covered Employees, references to the Board or to a Committee
shall be deemed to be references to such Committee or subcommittee. “Covered
Employee” shall mean any person who is, or whom the Committee, in its
discretion, determines may be, a covered employee under Section 162(m)(3) of the
Code.

(3) Performance Measures. For any Award that is intended to qualify as
Performance-Based Compensation, the Committee shall specify that the degree of
granting, vesting and/or payout shall be subject to the achievement of one or
more objective performance measures established by the Committee, which shall be
based on the relative or absolute attainment of specified levels of one or any
combination of the following: earnings (which may include earnings before
interest and taxes, earnings before taxes, earnings before or after discontinued
operations, and net earnings, and may be determined in accordance with U.S.
Generally Accepted Accounting Principles (“GAAP”) or adjusted to exclude any or
all non-GAAP items); earnings per share (on a GAAP or non-GAAP basis); operating
profit before or after discontinued operations and/or taxes; operating expenses
or operating expenses as a percentage of revenue; revenues (on an absolute basis
or adjusted for currency effects); revenue growth; earnings growth; cash flow or
cash position; gross margins; stock price; return on equity or average
stockholders’ equity; total stockholder return; growth in stockholder value
relative to the moving average of the S&P 500 Index or another index; return on
capital; return on assets or net assets; return on investment; market share;
improvement of financial ratings; achievement of balance sheet or income
statement objectives or total shareholder return (all of the foregoing measures
may be absolute in their terms or measured against or in relationship to other
companies or benchmarks); contract awards or backlog; overhead or other expense
reduction; credit rating; customer indicators; new product invention or
innovation; attainment of research and development milestones; improvements in
productivity; attainment of objective operating goals and employee metrics. The
Committee may specify that such performance measures shall be adjusted to
exclude any one or more of (i) extraordinary items, (ii) gains or losses on the
dispositions of discontinued operations, (iii) the cumulative effects of changes
in accounting principles, (iv) the write-down of any asset, and (v) charges for
restructuring and rationalization programs. Such performance measures: (i) may
vary by Participant and may be different for different Awards; (ii) may be
particular to a Participant or the department, branch, line of business,
subsidiary or other unit in which the Participant works and may cover such
period as may be specified by the Committee; and (iii) shall be set by the
Committee within the time period prescribed by, and shall otherwise comply with
the requirements of, Section 162(m). Awards that are not intended to qualify as
Performance-Based Compensation may be based on these or such other performance
measures as the Board may determine.

(4) Adjustments. Notwithstanding any provision of the Plan, with respect to any
Performance Award that is intended to qualify as Performance-Based Compensation,
the Committee may adjust downwards, but not upwards, the cash or number of
Shares payable pursuant to such Award, and the Committee may not waive the
achievement of the applicable performance measures except in the case of the
death or disability of the Participant or a change in control of the Company.

 

14

 



 

--------------------------------------------------------------------------------

(5) Other. The Committee shall have the power to impose such other restrictions
on Performance Awards as it may deem necessary or appropriate to ensure that
such Awards satisfy all requirements for Performance-Based Compensation.

12. Miscellaneous

(a) No Right To Employment or Other Status. No person shall have any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.

(b) No Rights As Stockholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be distributed with respect to an
Award until becoming the record holder of such shares.

(c) Effective Date and Term of Plan. The Plan shall become effective on the date
the Plan is approved by the Company’s stockholders (the “Effective Date”). No
Awards shall be granted under the Plan after the expiration of ten years from
the Effective Date, but Awards previously granted may extend beyond that date.

(d) Amendment of Plan. The Board may amend, suspend or terminate the Plan or any
portion thereof at any time, provided that (1) to the extent required by Section
162(m), no Award granted to a Participant that is intended to comply with
Section 162(m) after the date of such amendment shall become exercisable,
realizable or vested, as applicable to such Award, unless and until such
amendment shall have been approved by the Company’s stockholders if required by
Section 162(m) (including the vote required under Section 162(m)); (2) no
amendment that would require stockholder approval under the rules of the NASDAQ
Stock Market (“NASDAQ”) may be made effective unless and until such amendment
shall have been approved by the Company’s stockholders; and (3) if the NASDAQ
amends its corporate governance rules so that such rules no longer require
stockholder approval of NASDAQ “material amendments” to equity compensation
plans, then, from and after the effective date of such amendment to the NASDAQ
rules, no amendment to the Plan (A) materially increasing the number of shares
authorized under the Plan (other than pursuant to Section 10), (B) expanding the
types of Awards that may be granted under the Plan, or (C) materially expanding
the class of participants eligible to participate in the Plan shall be effective
unless stockholder approval is obtained. In addition, if at any time the
approval of the Company’s stockholders is required as to any other modification
or amendment under Section 422 of the Code or any successor provision with
respect to Incentive Stock Options, the Board may not effect such modification
or amendment without such approval. Unless otherwise specified in the amendment,
any amendment to the Plan adopted in accordance with this Section 12(d) shall
apply to, and be binding on the holders of, all Awards outstanding under the
Plan at the time the amendment is adopted, provided the Board determines that
such amendment does not materially and adversely affect the rights of
Participants under the Plan. No Award shall be made that is conditioned upon
stockholder approval of any amendment to the Plan.

 

15

 



 

--------------------------------------------------------------------------------

(e) Provisions for Foreign Participants. The Board may modify Awards granted to
Participants who are foreign nationals or employed outside the United States or
establish subplans or procedures under the Plan to recognize differences in
laws, rules, regulations or customs of such foreign jurisdictions with respect
to tax, securities, currency, employee benefit or other matters. The Board shall
establish sub plans by adopting supplements to the Plan containing (1) such
limitations on the Board’s discretion under the Plan as the Board deems
necessary or desirable or (2) such additional terms and conditions not otherwise
inconsistent with the Plan as the Board shall deem necessary or desirable. All
supplements adopted by the Board shall be deemed to be part of the Plan, but
each supplement shall apply only to Participants within the affected
jurisdiction and the Company shall not be required to provide copies of any
supplement to Participants in any jurisdiction which is not the subject of such
supplement.

(f) Compliance with Code Section 409A. No Award shall provide for deferral of
compensation that does not comply with Section 409A of the Code, unless the
Board, at the time of grant, specifically provides that the Award is not
intended to comply with Section 409A of the Code. The Company shall have no
liability to a Participant, or any other party, if an Award that is intended to
be exempt from, or compliant with, Section 409A is not so exempt or compliant or
for any action taken by the Board.

(g) Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Delaware, excluding choice-of-law principles of the law of such state that would
require the application of the laws of a jurisdiction other than such state.

 

16

 



 

 